This is a claim for demurrage on cars of building material delivered by the claimant to the Illinois State penitentiary, a State institution located at Joliet, Illinois, during a period of time extending from February 20th, 1916, to February 28, 1917. The liability of the State for demurrage has alread)r been settled in cases recently decided before this Court. A stipulation has been entered into between the claimant and the State fixing the amount due from the State to the claimant for this demurrage at the sum of five hundred eighty-nine dollars ($589.00), and the State consents that judgment may lie entered in that amount. We accordingly award the claimant the sum of five hundred eighty-nine dollars ($589.00) in payment of this claim.